                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                    5:19-cv-13-MOC
                               (5:17-cr-41-MOC-DCK-1)

SHEA DAVID BYRD,                    )
                                    )
            Petitioner,             )
                                    )
      vs.                           )                         ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court on Petitioner’s Motion under 28, United States

Code, Section 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody,

(Doc. No. 1).

I.     Initial Screening

       The Court has conducted an initial screening of the petition under the Rules Governing §

2255 Proceedings, Rule 4(b) 28 U.S.C.A. foll. § 2255, and finds: (1) the petition has not been

signed under penalty of perjury, Rule 2(b)(5), 28 U.S.C.A. foll. § 2255; (2) Petitioner has provided

indicia that the petition was timely filed, see § 2255(f); and (3) Petitioner has asserted a colorable

claim for relief cognizable under § 2255(a). Petitioner shall have twenty (20) days in which to

resubmit the petition signed under penalty of perjury. If Petitioner fails to do so, the petition will

be subject to dismissal without further notice.




                                                  1
        Upon receipt of the petition with Petitioner’s signature under penalty of perjury, the Court

will direct the United States to respond.

        IT IS, THEREFORE, ORDERED that Petitioner shall have twenty (20) days from entry

of this Order in which to resubmit the petition signed under penalty of perjury. If Petitioner fails

to do so, the petition will be subject to dismissal without further notice. Furthermore, the Court

notes that the petition is not on a form used by this Court for filing Section 2255 motions to vacate.

The Clerk is instructed to mail to Petitioner a Section 2255 form to fill out if he so wishes, in lieu

of his current filing.



 Signed: February 11, 2019




                                                  2
